DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because step 606 in Fig. 6 of current application recites “Receive second instruction to delete second item” while paragraph [0028] of the current application recites “At step 606, a second instruction to add a second item to the plurality of ordered items is received.” Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 8, 13 and 15 are objected to because of the following informalities:  
Regarding claim 1, the recited “N” in line 3 should be a positive integer.
Regarding claim 6, the recited “B” in line 5 should be a positive integer.
Regarding claim 8, the recited “N” in line 5 should be a positive integer.
Regarding claim 13, the recited “B” in line 5 should be a positive integer.
.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10 and 12-17 of U.S. Patent No. 10552418. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6-10 and 12-17 of U.S. Patent No. 10552418 recites a method which implements a method or a system as recited in claims 1-20 of this instant application.
Instant application
U.S. Patent No. 10552418
1.  A computer-implemented method comprising: 
storing a plurality of ordered items at a storage medium, wherein the plurality of ordered items has a length of at least N at a first instant in time;  

receiving a second instruction to add a second item to the plurality of ordered items;  
storing the first instruction and the second instruction;  
receiving a request for a first N items of the plurality of ordered items; and 
in response to receiving the request: 
executing the first instruction by deleting the first item from the plurality of ordered items;  
executing the second instruction by adding the second item to the plurality of ordered items; and 
sending the first N items of the plurality of ordered items. 

storing, at a cache, a plurality of ordered items, wherein the plurality of ordered items has a length of N+B at a 
receiving, at the cache, a first instruction to delete a first item of the plurality of ordered items;  
receiving, at the cache, a second instruction to add a second item to the plurality of ordered items;  
storing the first instruction and the second instruction;  
receiving, at the cache, a request for the first N items of the plurality of ordered items; 
in response to receiving the request: 
executing the first instruction by deleting the first item from the plurality of ordered items; and 
executing the second instruction by adding the second item to the plurality of ordered items; and 


    2.  The computer-implemented method of claim 1, wherein the first instruction and the second instruction are stored in a change log. 
3.  The computer-implemented method of claim 1, wherein: 
deleting the first item from the plurality of ordered items causes the length of the plurality of ordered items to decrease by one; and 
adding the second item to the plurality of ordered items causes the length of the plurality of ordered items to increase by one. 
3.  The computer-implemented method of claim 1, wherein: 
deleting a certain item from the plurality of ordered items causes the length of the plurality of ordered items to decrease by one; and 
adding the certain item to the plurality of ordered items causes the length of the plurality of ordered items to increase by one. 
4.  The computer-implemented method of claim 1, further comprising: 
receiving a third instruction to update a third item of the plurality of ordered items;  
storing the third instruction; and 


receiving, at the cache, a third instruction to update a third item of the plurality of ordered items;  
storing the third instruction; and 


6.  The computer-implemented method of claim 5, wherein the plurality of ordered items has a length of less than N at a second instant in time, and wherein the computer-implemented method further comprises: 
invaliding the cache; and 
rebuilding the cache such that the plurality of ordered items has a length of N+B. 
    6.  The computer-implemented method of claim 5, wherein the plurality of ordered items has a length of less than N at a second instant in time, and wherein the computer-implemented method further comprises: 
invaliding the cache; and 
rebuilding the cache such that the plurality of ordered items has a length of N+B. 

7.  The computer-implemented method of claim 1, wherein sending the first N items occurs after executing the first instruction and executing the second instruction. 
17.  The system of claim 13, wherein sending the first N items occurs after executing the first instruction and executing the second instruction. 

8.  A non-transitory computer-readable storage media comprising 
storing a plurality of ordered items at a storage medium, wherein the plurality of ordered items has a length of at least N at a first instant in time;  
receiving a first instruction to delete a first item of the plurality of ordered items;  
receiving a second instruction to add a second item to the plurality of ordered items;  
storing the first instruction and the second instruction;  
receiving a request for a first N items of the plurality of ordered items; and 
in response to receiving the request: 

executing the second instruction by adding the second item to the plurality of ordered items; and 
sending the first N items of the plurality of ordered items. 

storing, at a cache, a plurality of ordered items, wherein the plurality of ordered items has a length of N+B at a first instant in time, N and B being positive integers;  
receiving, at the cache, a first instruction to delete a first item of the plurality of ordered items;  
receiving, at the cache, a second instruction to add a second item to the plurality of ordered items;  
storing the first instruction and the second instruction;  receiving, at the cache, a request for the first N items of the plurality of ordered items;  
in response to receiving the request: 
executing the first instruction by deleting the first item from the plurality of ordered items; and 

sending the first N items of the plurality of ordered items in response to the request.


one or more processors; and 
a storage device comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
storing a plurality of ordered items at a storage medium, wherein the plurality of ordered items has a length of at least N at a first instant in time;  
receiving a first instruction to delete a first item of the plurality of ordered items;  

storing the first instruction and the second instruction;  
receiving a request for a first N items of the plurality of ordered items; and 
in response to receiving the request: 
executing the first instruction by deleting the first item from the plurality of ordered items;  
executing the second instruction by adding the second item to the plurality of ordered items; and 
sending the first N items of the plurality of ordered items. 


one or more processors; and 
one or more computer readable storage mediums comprising instructions to cause the one or more processors to perform operations comprising: 
storing, at a cache, a plurality of ordered items, wherein the plurality of ordered items has a length of N+B at a first instant in time, N and B being positive integers;  
receiving, at the cache, a first instruction to delete a first item of the plurality of ordered items;  

storing the first instruction and the second instruction;  
receiving, at the cache, a request for the first N items of the plurality of ordered items;  
in response to receiving the request: 
executing the first instruction by deleting the first item from the plurality of ordered items; and 
executing the second instruction by adding the second item to the plurality of ordered items; and 
sending the first N items of the plurality of ordered items in response to the request.



Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action and a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The closest found prior art is Yamada (U.S. Publication Number 2017/0011110). Yamada teaches “If the reference command is an update command, the second node 1B determines whether or not there is a cache of the object of the update command, in respect of an update command of which the object is present in the database at the time of referring to the command (for example, a DELETE command).  On the other hand, in the case of an update command in which the object is not present in the database at the time of referring to the command (for example, an INSERT command), then it is determined whether or not there is a cache of the object of the update command, by determining whether or not there is a cache of the data of the region where the object of the update command is inserted.” (¶[0089]), and “In step S306, the update command relating to the transaction log is executed.  The execution unit 33 executes the update command relating to the transaction log, in respect of the data that has been set in a cache by being expanded into the memory by the expansion unit 37, of the received data.” (¶[0090]). However, Yamada does not teach that receiving a request for the first N items of the plurality of ordered items; and in response to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140258638 A1 by Traut et al. teaches that a method for providing efficient use of a read cache by a storage controller is provided. The method includes the storage controller receiving a read request from a host computer and determining if a host stream size is larger than a read cache size.
US 7668846 B1 by Ghemawat et al. teaches that the update log may be analogized to a queue of update records, where the update records are stored and applied in the order that they were added to the queue,

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

February 12, 2022